PER CURIAM.
James E. Riggs appeals the district court’s * adverse grant of summary judgment and dismissal of Riggs’s 42 U.S.C. § 1983 action. After carefully reviewing the record, we conclude the judgment was proper for the reasons stated by the district court. We affirm the judgment of the district court. See 8th Cir. R. 47B. We also deny Riggs’s pending motions.

 The Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. 636(c).